Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Claims 1-9 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over DI BIASE et al. (USPGPUB 2018/0111912) as evidenced by MCKINNEY (A Further Study on the composition of American Tung oil with special reference to the Linoleic Acid Content) and further in view of JOHNSON et al. (USPGPUB 2009/0065736).
Regarding claims 1, 3, 5, and 7, DI BIASE et al. teach a maleinated derivative composition that is derived from a functionalized monomer comprising a hydrocarbyl group with one or more carbon-carbon double bond. The functionalized monomer is taught to be reacted with a maleic anhydride to form an intermediate. The intermediate is then taught to be reacted with an oxygen- containing reagent. [Para 10]
DI BIASE et al. further teach that the maleinated derivative compositions taught may be used in fuel oils. [Para 156] 
One of ordinary skill in the art would expect that diesel fuels such as fuel oils.
DI BIASE et al. teach that the maleinated derivatives have utility as lubricants.
DI BIASE et al. teach the maleinated derivatives may comprise the product made by the reaction of maleic anhydride with one or more internal olefinic esters.  This derivative may be further reacted with one or more alcohols to provide one or more functional products.  [Para 393]
DI BIASE et al. teach that the functionalized monomer may be derived from natural oils. [Para 74]
DI BIASE et al. teach that the natural oil may be tung oil and tall oil. [Para 75]
The term “natural oil” is further to taught to comprise natural oil derivatives such as unsaturated carboxylic acid and unsaturated carboxylic acid derivatives. Unsaturated carboxylic acid derivatives are further taught to include unsaturated fatty acid esters. [Para 43]
DI BIASE et al. explicitly teach the unsaturated fatty acid esters include fatty acid methyl esters.
Tung oil inherently comprises alpha-elaeostearic acid, beta-elaeostearic acid, and linoleic acid as evidenced by MCKINNEY.  
The unsaturated fatty acid and/or esters are further taught with the following formula:

    PNG
    media_image1.png
    58
    481
    media_image1.png
    Greyscale

where R is hydrogen for fatty acid, or an aliphatic group for fatty ester. N1 is taught to be an integer greater than or equal to 0.  N2 is an integer greater than or equal to 0. N3 is an integer greater than or equal to 0.  [Para 81]
Elaeostearic acid ester would be when n2 = 7, n3 = 0, x = 3, and n1=3.
The oxygen-containing reagent is taught to include alcohols.  [Para 14]
The alcohols are taught to contain from 1 to 18 carbon atoms and may include methanol, ethanol and others. (alkyl alcohol) [Para 465]
Since DI BIASE et al. teach the use of tung oils, and DI BIASE et al. also teach the use of fatty acids and/or esters derived from tung oils, one of ordinary skill in the art would expect substantially similar products to be produced from the process taught in DI BIASE et al.
DI BIASE et al. do not explicitly teach that the reaction of Elaeostearic acid (a conjugated fatty acid methyl ester) ester with maleic anhydride would occur with Diels-Alder addition to form a 6-membered ring.
However, JOHNSON et al. teach chemically modified maleinated fatty acid compositions that have utility in petroleum-related applications.
JOHNSON et al. teach that the maleinated fatty acid material comprise a product of a maleic anhydride with a conjugated fatty acid, may form a Diels Alder addition product having a 6-membered ring with one residual site of unsaturation. [Para 56]
JOHNSON et al. teach the products of C18 fatty acids such as linoleic acid malienated with maleic anhydride include the following (with conjugated linoleic acid) [Para 58]

    PNG
    media_image2.png
    735
    495
    media_image2.png
    Greyscale

JOHNSON et al. teach that the maleination of a linoleic fatty acid with conjugated double bonds would be expected to produce a product with a six- membered ring.
JOHNSON et al. teach that a catalyst is not needed such that the Diels-Alder reaction predominates. (without the use of a catalyst) [Para 61]
DI BIASE et al. also do not teach that the maleination requires a catalyst.  
Furthermore, JOHNSON et al. teach that the reaction of the product with a six-membered ring with a ricinoleic acid to produce the following products because of a hydroxyl group (-OH group).

    PNG
    media_image3.png
    329
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    798
    537
    media_image4.png
    Greyscale

For the Diels-Alder addition reaction product with maleic anhydride and the conjugated linoleic acid, ricinoleic acid would be expected to attack the oxygen and open the succinic anhydride, forming a product that still contains a six- membered ring.
One of ordinary skill in the art would expect that when tung oil is used in the process that DI BIASE et al. teach, the maleic anhydride would react with the elaeostearic acid present in tung oil in substantially similar way as the conjugated linoleic acid.
The intermediate product formed would be expected to have the same structure as the FAME/MA that are claimed.
The product after further reacting with an alcohol such as methanol and ethanol would be expected to have the same structure as the FAME/MA/ester that are claimed.  
Regarding claims 2 and 6, DI BIASE et al. teach that the fuel oil that the maleinated derivative composition may be used in fuel oil such as diesel fuel oil and biodiesel.
DI BIASE et al. do not explicitly teach that the sulfur content of the diesel.
However, ULSD or ultra-low sulfur diesel is known in the art and an upper limit of 15 ppm sulfur as a standard is known.
ULSD is available.
It would be well within one of ordinary skill in the art to add the maleinated derivative composition that DI BIASE et al. teach to an ULSD with a reasonable expectation of success since DI BIASE et al. teach the maleinated derivative composition may be used in different diesels.
Regarding claim 4, DI BIASE et al. do not explicitly teach that the unsaturated fatty acids or unsaturated fatty acid esters are converted to conjugated.
However, DI BIASE et al. explicitly teach the use of natural oil such as tung oil and defines natural oil as including derivatives including unsaturated carboxylic acid and unsaturated carboxylic acid derivatives.
Furthermore, linoleic acid in tall oil may be conjugated as taught by JOHNSON et al.
Tung oil as recognized by applicant, naturally comprises conjugated fatty acids. 
DI BIASE et al., thus also teaches conjugated fatty acid esters.
It is noted that claim 4 is directed toward a composition claim and the method of manufacture of the conjugated fatty acids is written in product by process format.
“([E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In this case, the unsaturated fatty acids of DI BIASE et al., which contain conjugated fatty acids as discussed above, would be obtainable from the process recited in claim 4 and therefore meet the product-by-process limitation of the claims.
Regarding claim 8, DI BIASE et al. teach an example in which heating is used for the maleination reaction.  [Para 396]
Regarding claim 9, DI BIASE et al. teach that in one or more embodiments, an alkarylsulfonic acid such as alkylbenzene sulfonic acid may be mixed with the maleinated derivative and maleic anhydride when making the maleinated derivative.  
P-toluene sulfonic acid monohydrate is also known as 4-Methylbenzenesulfonic acid.  
It would be obvious to one of ordinary skill in the art to use 4-Methylbenzenesulfonic acid, an alkylbenzene sulfonic acid, with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Declaration filed 07/27/2020 explains that DIBIASE made functionalized polymers by reacting functionalized monomers with maleic anhydride.
Applicant further states that the Declaration states that all functionalized monomers from natural oils are unsaturated fatty acid glycerides.  
This is not persuasive as DIBIASE et al explicitly teach that the oil used includes tung oil.
Tung oil inherently comprises alpha-elaeostearic acid, beta-elaeostearic acid, and linoleic acid.  
Applicant argues that JOHNSON teaches preparation of maleated fatty acids from tall oil fatty acid compositions and tall oil fatty acid compositions are not conjugated fatty acids.  
This is not persuasive as JOHNSON explicitly teaches the products of reacting conjugated fatty acids with maleic anhydride include a Diels-Alder reaction product with a 6-membered ring.
Applicant argues that JOHNSON teaches promotion of a Diels-Alder Reaction is not necessary in the preparation of maleated fatty acids.  
Applicant argues that JOHNSON does not teach esterification of maleated unsaturated fatty acids with methanol, ethanol, or butanol.
This is not persuasive as DI BIASE et al. teach the process of reacting a unsaturated fatty acid ester with maleic anhydride to form an intermediate and then esterification of the intermediate with an alcohol such as methanol and ethanol to form a product

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771